          Case 2:20-cr-20050-DDC Document 1 Filed 08/19/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS
                         KANSAS CITY DOCKET

UNITED STATES OF AMERICA,

                    Plaintiff,

     v.                                             Case No.
                                                                20-20050-DDC-JPO
EDGAR CASTRO-MOTTA,


                    Defendant.



                                  INDICTMENT

      The Grand Jury Charges:

   On or about January 29, 2020, in the District of Kansas, the defendant,

                             EDGAR CASTRO-MOTTA,
an alien to the United States of America, was found within the United States after

having been previously deported and removed from the United States on or
about April 10, 2015, after having been convicted of a felony, and without having

obtained the express consent of the Attorney General or the Secretary of

Homeland Security to reapply for admission to the United States, in violation of

Title 8, United States Code, Section 1326(a) and (b)(1).



                                                A TRUE BILL.

Dated: August 19, 2020                         /s/ Foreperson
                                               FOREPERSON
        Case 2:20-cr-20050-DDC Document 1 Filed 08/19/20 Page 2 of 3




/s/ Jabari Wamble, # 22730, for
STEPHEN R. MCALLISTER
United States Attorney

Robert J. Dole Courthouse
500 State Avenue, Suite 360
Kansas City, Kansas 66101
Phone: 913-551-6730
Fax: 913-551-6541
Stephen.McAllister@usdoj.gov
Kansas Sup. Ct. No. 15845




(It is requested that trial of the above-captioned case be held in Kansas City, Kansas.)



                                           2
        Case 2:20-cr-20050-DDC Document 1 Filed 08/19/20 Page 3 of 3




PENALTIES:

Illegal Reentry, 8 U.S.C. § 1326(a) and (b)(1)

   • A term of imprisonment not to exceed ten (10) years.

   • A fine not to exceed $250,000.

   • A term of supervised release not to exceed three (3) years.

   • A mandatory special assessment of $100.




                                       3
